
	
		II
		112th CONGRESS
		2d Session
		S. 2573
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  suspension of duty on metal halide lamps designed for use in video
		  projectors.
	
	
		1.Metal halide lamps designed for use in
			 video projectors
			(a)In generalHeading 9902.23.37 of the Harmonized Tariff
			 Schedule of the United States (relating to metal halide lamps designed for use
			 in video projectors) is amended—
				(1)in the article description, by striking
			 Metal halide lamps and inserting Mercury vapor
			 lamps; and
				(2)by striking the date in the effective
			 period column and inserting 12/31/2015.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
